Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/29/2021 and TD filed and approved 01/02/2022.
Allowable Subject Matter
3.  	The following is an examiner’s statement of reasons for allowance: 
 	A method for video decoding wherein the block is a non-square block and the prediction information of the block is indicative of a wide angle intra prediction mode in a specific number of wide angle intra prediction modes with angles that are outside a range of directional modes from a bottom-left diagonal mode to a top- right diagonal mode associated with a square block, the specific number of wide angle intra prediction modes are in a first set of intra prediction modes associated with the block, the directional modes from the bottom-left diagonal mode to the top-right diagonal mode are in a second set of intra prediction modes associated with the square block, and the specific number of the wide angle intra prediction modes is a function of an aspect ratio of the block; and reconstructing at least one sample of the block according to the wide angle intra prediction mode, wherein the specific number of the wide angle intra prediction modes is equal to a number of missing intra prediction modes that are not in the first set of intra prediction modes but in the second set of intra prediction modes, wherein the missing intra prediction modes have consecutive intra prediction mode values.


 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Lainema et al. (US 2019/0356909 Ai) and Jang et al. (US2019/0174128 A1), claims 1-20 are allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425